Case 1:15-cV-23486-FA|\/| Document 80 Entered on FLSD Docket 10/26/2018 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 15-23486-ClV-FAM

JULIO HERNANDEZ HERNANDEZ and all
others similarly situated under 29 U.S.C.
216(B),

Plaintiff,
vs.

ACOSTA TRACTORS INC,
FELIX F. ACOSTA,
ALEX ROS,

)
)
)
)
)
)
)
)
)
)
)
)
§
Defendants. )
)

 

ORDER SCHEDULING MEDIATlON
The mediation conference in this matter shall be held with Sarah Clasby Engel, Esq. on
November 20, 2018, at 11:30 a.m. at The Engel Firm, 2665 S. Bayshore Drive, Suite 220,

Coconut Grove, FL 33133.

r\
DONE AND ORDERED in Chambers at Miami, Florida thi32 5 of%_ 2018.

 

FE ICO A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

